 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          PRECISION INDUSTRIAL
          CONTRACTORS INC.,
 8
                                 Plaintiff,
 9
                                                           C19-5810 TSZ
               v.
10
                                                           MINUTE ORDER
          JACK R GAGE REFRIGERATION
11        INC, et al.,
12                               Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
            (1)    The deadline to file dispositive motions having expired, and in light of the
15
     parties’ pending attorney settlement conference to be held by May 12, 2021, see docket
     no. 74, the parties are DIRECTED to meet and confer and to show cause why this case
16
     cannot be resolved by summary judgment. Each party shall file the show cause response
     on or before May 19, 2021, which shall not exceed ten (10) pages in length, and shall
17
     address (i) why the claims and counterclaims cannot be resolved by summary judgment,
     as the material facts do not appear to be in dispute and (ii) to accommodate a summary
18
     judgment briefing schedule, why the Court should not strike the existing trial date and set
     a new trial date, if necessary, for any potential claims or counterclaims left unresolved by
19
     summary judgment.
20
          (2)    The pro se Defendant, Daniel Jason Hoyt, is DIRECTED to create an
   account with the Case Management and Electronic Case Filing (“CM/ECF”) system and
21
   agree to receive notice of electronic filings.
22

23

     MINUTE ORDER - 1
 1          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record and to Defendant Hoyt via email at jason.hoyt1424@gmail.com.
 2
            Dated this 4th day of May, 2021.
 3

 4                                                    William M. McCool
                                                      Clerk
 5
                                                      s/Gail Glass
 6                                                    Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
